Exhibit 99.1 News Release Sunoco LP Announces Second Quarter 2016 Financial and Operating Results · Generated Net Income of $72.1 million, Adjusted EBITDA of $164.0 million and Distributable Cash Flow, as adjusted, of $92.2 million · Increased quarterly distribution by 1.0 percent versus 1Q 2016 and 19.1percent versus 2Q 2015 · Opened 6 new-to-industry locations with 23 currently under construction · Completed acquisitions of retail and wholesale assets in Texas and New York Conference Call Scheduled for 9:00 a.m. CT (10:00 a.m. ET) on Thursday, August 4 DALLAS, August 3, 2016 - Sunoco LP (NYSE: SUN) (“SUN” or the “Partnership”) today announced financial and operating results for the three-month period ended June 30, 2016. Revenue totaled $4.1 billion, a decrease of 19.6 percent, compared to $5.1 billion in the second quarter of 2015. The decline was the result of a 60.5 cent per gallon decrease in the average selling price of fuel partly offset by an increase in retail merchandise sales. Total gross profit was $580.6 million, compared to $545.2 million in the second quarter of 2015.Key drivers of the increase were a higher total weighted average fuel margin, an increase in merchandise margin and the contribution from third party acquisitions and new-to-industry locations opened during the last 12 months. Income from operations was $124.2 million, versus $123.7 million in the second quarter of 2015, reflecting an increase in gross profit offset by higher general and administrative and other operating expenses. Net income attributable to partners was $72.1 million, or $0.53 per diluted unit, versus $34.9 million, or $0.87 per diluted unit, in the second quarter of 2015. Adjusted EBITDA (1) for the quarter totaled $164.0 million, compared with $142.4 million in the second quarter of 2015.The favorable year-over-year comparison reflects stronger retail fuel and merchandise margins, the contribution from third party acquisitions and new-to-industry locations opened during the last 12 months offset by weaker wholesale margins. Distributable cash flow attributable to partners (1), as adjusted, was $92.2 million, compared to $39.3 million a year earlier. On a weighted-average basis, fuel margin for all gallons sold increased to 13.8 cents per gallon, compared to 12.9 cents per gallon in the second quarter of 2015.The increase was primarily attributable to an increase in margins in both the retail and wholesale segments. Net income attributable to partners for the wholesale segment was $83.2 million compared to $30.7 million a year ago.Adjusted EBITDA was $77.3 million, versus $61.5 million in the second quarter of last year.Total wholesale gallons sold were 1,315.7 million, compared with 1,285.0 million in the second quarter of 2015, an increase of 2.4 percent. This includes gallons sold to consignment stores and third-party customers, including independent dealers, fuel distributors and commercial customers. The Partnership earned 8.8 cents per gallon on these volumes, compared to 8.6 cents per gallon a year earlier. 1 Exhibit 99.1 Net loss attributable to partners for the retail segment was $11.0 million compared to a net income of $4.2 million a year ago.Adjusted EBITDA was $86.7 million, versus $80.9 million in the second quarter of last year.Total retail gallons sold increased by 0.3 percent to 641.2 million gallons as a result of the contribution from third party acquisitions and new-to-industry locations opened during the last 12 months.The Partnership earned 24.0 cents per gallon on these volumes, compared to 21.4 cents per gallon a year earlier. Total merchandise sales increased by 2.8 percent from a year ago to $576.6 million, reflecting the contribution from third party acquisitions and new-to-industry locations opened during the last 12months.Merchandise sales contributed $187.3 million of gross profit with a retail merchandise margin of 32.5 percent, a 100 basis point increase from the second quarter of 2015. Same-store merchandise sales decreased by 1.8 percent, reflecting continued weakness in SUN’s convenience store operations in the Texas oil producing regions and inclement weather in May in Texas and on the East Coast.Same-store fuel sales decreased by 2.8 percent as a result of weakness throughout the state of Texas, particularly lower year-over-year activity in oil producing markets.In the Texas oil producing regions, same-store merchandise sales decreased by 15.6 percent, and same-store fuel sales declined 17.9 percent.Excluding the oil producing regions, same-store sales increased by 0.6 percent, and same-store gallons decreased by 1.0 percent. As of June 30, SUN operated approximately 1,340 convenience stores and retail fuel outlets along the East Coast, in the Southwest and in Hawaii. Third party operated sites totaled approximately 5,600 locations. SUN’s other recent accomplishments include the following: · Completed the acquisition of retail locations serving the upstate New York market from Valentine Stores, Inc., including 18 company-operated convenience stores that sell approximately 20 million gallons of fuel annually. · Completed the acquisition of the "Rattlers" convenience store assets and wholesale fuel business from Kolkhorst Petroleum, Inc. This includes 14 company-operated locations and wholesale fuel supply contracts for a network of independent dealer-owned and dealer-operated locations in the Austin, Houston and Waco, Texas markets totaling approximately 46 million gallons annually. · Entered into an agreement to purchase the fuels business of Emerge Energy Services LP (NYSE: EMES) for $178.5 million, subject to working capital adjustments.This includes Dallas-based Direct Fuels LLC and Birmingham-based Allied Energy Company LLC, which engage in the processing of transmix and the distribution of refined fuels.These two processing plants have attached refined product terminals with over 800,000 barrels of storage capacity. · Entered into an agreement to purchase the convenience store, wholesale motor fuel distribution and commercial fuels distribution businesses serving East Texas and Louisiana from Denny Oil Company, Inc. The purchase agreement comprises six company-operated locations and approximately 127 supply contracts with dealer-owned and dealer-operated sites and over 500 commercial customers. · Issued $800.0 million of 6.25% Senior Notes due 2021 through an upsized private offering that raised proceeds, net of underwriter fees and expenses, of $789.4 million.The notes proceeds were used to repay outstanding borrowings under the senior secured term loan facility. SUN’s segment results and other supplementary data are provided after the financial tables below.
